Citation Nr: 0024675	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-22 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of gunshot wound, right arm, muscle group 
VI, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected residuals of gunshot wound, right elbow, currently 
evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for the service-
connected residuals of gunshot wound, right arm, muscle group 
VII, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
September 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a May 1999 rating decision of the RO.  



REMAND

In his Substantive Appeal dated in September 1999, the 
veteran indicated that he wanted to attend a hearing to offer 
testimony before a Member of the Board at the RO.  He also 
requested to have a hearing before a local hearing officer at 
the RO prior to the Board hearing if such was feasible; this 
hearing was held on December 20, 1999.  

In lieu of a hearing before a Member of the Board sitting at 
the RO, the veteran subsequently elected to testify via a 
videoconference hearing at the RO with a Member of the Board 
sitting in Washington, DC.  This hearing was scheduled to 
occur on July 6, 2000; however, the veteran notified the RO 
in correspondence dated in June 2000 that he would not be 
able to appear on that date and requested that the hearing be 
rescheduled.  

The Board subsequently granted the motion to reschedule the 
videoconference hearing, and such hearing was, in fact, 
scheduled to occur on August 29, 2000.  However, in a 
statement dated in August 2000, the veteran amended his 
request once again and asked that he be scheduled for a 
hearing to offer testimony before a Member of the Board 
sitting at the RO, as opposed to using the videoconferencing 
technique.  

Thus, the Board must remand this matter in order to afford 
the veteran to appear at a personal hearing before a Member 
of the Board at the RO.  See 38 U.S.C.A. § 7107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 20.704, 20.1304(a) (1999).  

Accordingly, in order to afford the veteran due process in 
this matter, this case must be REMANDED for the following 
action:

The RO should take appropriate steps in 
order to schedule the veteran for a 
personal hearing before a Member of the 
Board at the local office.  All indicated 
development should be undertaken in this 
regard.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  

The purpose of this REMAND is to afford the veteran due 
process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




